Exhibit Execution Copy THIRD OMNIBUS AMENDMENT AND AGREEMENT THIRD OMNIBUS AMENDMENT AND AGREEMENT, dated as of January28, 2009 (this “Agreement”), in respect of (a) that certain Master Repurchase Agreement, dated as of July 20, 2007 (together with Annex I thereto (“Annex I”), as both are amended, restated, supplemented or otherwise modified and in effect prior to the date hereof, the “Existing Repurchase Agreement”, and as both are amended hereby and as further amended, restated, supplemented or otherwise modified and in effect from time to time, the “Repurchase Agreement”), by and among ANTHRACITE CAPITAL BOFA FUNDING LLC, as seller (the “Seller”), BANK OF AMERICA, N.A. (“BANA”) as a buyer, BANC OF AMERICA MORTGAGE CAPITAL CORPORATION (“BAMCC”; BANA and BAMCC, individually and/or collectively, as the context may require, each a “Buyer” and collectively, the “Buyers”) as a buyer, and BANA as agent for the Buyers (in such capacity, the “Buyer Agent”); (b) that certain Credit Agreement, dated as of March 17, 2006 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “Existing Credit Agreement”, and as amended hereby and as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), by and among ANTHRACITE CAPITAL, INC. (“Anthracite”) as borrower agent (in such capacity, the “Borrower Agent”), AHR CAPITAL BOFA LIMITED (“AHR”) as a borrower, each of the borrowers from time to time party thereto (together with AHR, collectively, the “Borrowers”; the Borrowers and the Borrower Agent, collectively, the “Anthracite CA Parties”) and BANA as lender (in such capacity, the “Lender”; the Buyers, the Buyer Agent and the Lender, collectively, the “BOA Parties”); (c) that certain Amended and Restated Fee Letter, dated as of August 7, 2008 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “Existing Fee Letter” and together with the Existing Repurchase Agreement and the
